MEMORANDUM**
Diácono Garcia-Salazar petitions pro se for review of the Board of Immigration Appeals’ summary dismissal of his appeal of an immigration judge’s (“IJ”) denial of his application for cancellation of removal under 8 U.S.C. § 1229b(b). We have jurisdiction to review his constitutional challenge. See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). We deny the petition for review.
Petitioner contends that he had a constitutional right to apply' for suspension of deportation rather than cancellation of removal. This contention fails because, in fact, the IJ did consider petitioner’s application for relief under Section 203(b) of the Nicaraguan Adjustment and Central American Relief Act, which provides relief in accordance with the more lenient terms of suspension of deportation law. See Hernandez-Mezquita v. Ashcroft, 293 F.3d 1161, 1162-63 (9th Cir.2002) (describing the special-rule cancellation of removal applicable to, among others, Guatemalan nationals who filed asylum applications before April 1, 1990). Accordingly, there is no merit to petitioner’s claim.
Respondent’s request for relief from default is GRANTED. Respondent’s motion to dismiss for lack of jurisdiction is DENIED.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.